DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09 August 2021.  These drawings are acceptable.

Response to Amendment
The amendment filed 09 August 2021 has been entered.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 24 June 2021. 

Response to Arguments
Applicant’s arguments filed 09 August 2021 have been fully considered and are persuasive.  The rejection has been withdrawn.  The amendment to claim 1 incorporated subject matter from claim 4 previously indicated as allowable, thus placing claims 1, 2, 8, 11-16 into condition for allowance.  New claim 22 corresponds to claim 6, previously indicated as allowable, rewritten in independent form, thus placing claims 22-29 in condition for allowance.

Reasons for Allowance 
Claims 1, 2, 8, 11-16, and 22-29 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach an electrical safety monitoring system comprising: 
a heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs, the heartbeat signal encoding state information for the line inputs;
wherein the heartbeat signal is set to the VDC+ for the first portion of the cycle and to the VDC-for the second portion of the cycle if there is no voltage detected at any of the line inputs according to a second ratio which also represents a ratio of the first portion to the second portion, the second ratio different from the first ratio, in combination with all other elements of claim 1.

Claims 2, 8 and 11-16 are also allowed as they further limit claim 1.

Regarding claim 22, the prior art of record taken alone or in combination fails to teach an electrical safety monitoring system comprising:
heartbeat circuit electrically connected to the analog circuit to provide a heartbeat signal indicative of voltage present on any of the line inputs, the heartbeat signal encoding state information for the line inputs;
wherein the heartbeat signal is set to the VDC+ for x/2 time and set to the VDC- for x/2 time, wherein x is defined as a total cycle time of the heartbeat signal;
in combination with all other elements of claim 22.

Claims 23-29 are also allowed as they further limit claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEE E RODAK/Primary Examiner, Art Unit 2868